DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of U.S. Patent No. 11176883 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences only involve adding an element to the independent claims that was previously found in a dependent claim.

US 11176883 B2
App No. 17525136
1. An organic light emitting diode display comprising: 
a substrate including a first pixel and a second pixel disposed adjacent in a first direction; 
each of the first pixel and the second pixel comprises: 
a semiconductor layer disposed on the substrate and includes channel regions of a plurality of transistors; 
a first signal line disposed on the semiconductor layer; 
a shield layer disposed on the first signal line; 
a data line disposed on the shield layer; and 
an organic light emitting diode disposed on the data line, wherein the plurality of transistors includes: 
a driving transistor which applies a current to the organic light emitting diode, 
a second transistor which is connected to the first signal line and the data line, and transmits a data voltage transmitted through the data line to a first electrode of the driving transistor, and 
a third transistor including a third electrode connected to a second electrode of the driving transistor, and a fourth electrode connected to a gate electrode of the driving transistor, and 
wherein the third transistor includes a first sub transistor and a second sub transistor connected in series to each other at a connection portion, 
wherein the shield layer of the first pixel includes an overlapped portion overlapping at least a part of the connection portion of the first pixel, and does not overlap the second transistors of the first pixel and the second pixel.
2. The organic light emitting diode display of claim 1, further comprising a second signal line disposed on the semiconductor layer, wherein the second signal line is disposed in a same layer as the first signal line, the shield layer includes an extended portion extending from the overlapped portion, and the extended portion extends in the first direction parallel to the first signal line or the second signal line.
3. The organic light emitting diode display of claim 2, wherein the shield layer receives a driving voltage.
1. An organic light emitting diode display comprising: 
a substrate including a first pixel and a second pixel disposed adjacent in a first 5direction; 
each of the first pixel and the second pixel comprises: 
a semiconductor layer disposed on the substrate and includes channel regions of a plurality of transistors; 
a first signal line disposed on the semiconductor layer; 
10a shield layer disposed on the first signal line; 
a data line disposed on the shield layer; and 
an organic light emitting diode disposed on the data line, wherein the plurality of transistors include: 
a driving transistor which applies a current to the organic light emitting diode, 
15a second transistor which is connected to the first signal line and the data line, and transmits a data voltage transmitted through the data line to a first electrode of the driving transistor, and 
a third transistor including a third electrode connected to a second electrode of the driving transistor, and a fourth electrode connected to a gate electrode of the driving 20transistor, and 
wherein the third transistor includes a first sub transistor and a second sub transistor connected in series to each other at a connection portion, 
wherein the shield layer of the first pixel includes an overlapped portion overlapping at least a part of the connection portion of the first pixel, and does not 25overlap the second transistors of the first pixel and the second pixel, and 
wherein the shield layer receives a driving voltage.
2. The organic light emitting diode display of claim 1, further comprising a second signal line disposed on the semiconductor layer, 30wherein the second signal line is disposed in a same layer as the first signal line, 33the shield layer includes an extended portion extending from the overlapped portion, and the extended portion extends in the first direction parallel to the first signal line or the second signal line.
11. The organic light emitting diode display of claim 1, wherein a first gap which is a minimum distance between the shield layer and the first signal line is 1.2 micrometers to 1.5 micrometers.
3. The organic light emitting diode display of claim 1, wherein a first gap which is a minimum distance between the shield layer and the first signal line is 1.2 micrometers to 1.5 micrometers.
12. The organic light emitting diode display of claim 2, wherein a second gap which is a minimum distance between the shield layer and the second signal line is 1.2 micrometers to 1.5 micrometers.
4. The organic light emitting diode display of claim 2, wherein a second gap which is a minimum distance between the shield layer and the second signal line is 1.2 micrometers to 1.5 micrometers.
13. The organic light emitting diode display of claim 1, wherein the first signal line is a scan line which transmits a scan signal.
5. The organic light emitting diode display of claim 1, wherein 15the first signal line is a scan line which transmits a scan signal.
14. The organic light emitting diode display of claim 1, wherein the second signal line is a previous scan line which transmits a previous scan signal.
6. The organic light emitting diode display of claim 2, wherein the second signal line is a previous scan line which transmits a previous scan signal.
15. The organic light emitting diode display of claim 1, wherein the connection portion is disposed as a bent pattern of the semiconductor layer.
7. The organic light emitting diode display of claim 1, wherein the connection portion is disposed as a bent pattern of the semiconductor layer.
4. The organic light emitting diode display of claim 3, further comprising a lower voltage supplying line which is disposed in a same layer as the data line and supplies the driving voltage.
8. The organic light emitting diode display of claim 2, further comprising 25a lower voltage supplying line which is disposed in a same layer as the data line and supplies the driving voltage.
8. The organic light emitting diode display of claim 3, wherein the shield layer includes an expanded portion expanding from the extended portion, and the expanded portion receives the driving voltage from the lower voltage supplying line.
9. The organic light emitting diode display of claim 8, wherein the shield layer includes an expanded portion expanding from the extended 30portion, and the expanded portion receives the driving voltage from the lower voltage 34supplying line.
5. The organic light emitting diode display of claim 4, further comprising an upper voltage supplying line which is disposed on the lower voltage supplying line and supplies the driving voltage.
10. The organic light emitting diode display of claim 8, further comprising an upper voltage supplying line which is disposed on the lower voltage 5supplying line and supplies the driving voltage.
7. The organic light emitting diode display of claim 5, wherein the extended portion overlaps at least a part of the upper voltage supplying line.
12. The organic light emitting diode display of claim 10, wherein the extended portion overlaps at least a part of the upper voltage supplying line.
6. The organic light emitting diode display of claim 5, wherein the plurality of transistors further include a fourth transistor connected to the third transistor, and the fourth transistor includes a gate electrode connected to the second signal line and a fifth electrode connected to the fourth electrode of the third transistor.
13. The organic light emitting diode display of claim 9, wherein the plurality of transistors further include a fourth transistor connected to the third transistor, and the fourth transistor includes a gate electrode connected to the second signal 20line and a fifth electrode connected to the fourth electrode of the third transistor.
10. The organic light emitting diode display of claim 9, wherein the expanded portion of the shield layer overlaps at least a part of the fourth transistor.
14. The organic light emitting diode display of claim 13, wherein the expanded portion of the shield layer overlaps at least a part of the fourth transistor.
16. The organic light emitting diode display of claim 1, wherein a minimum width of the shield layer is 2.5 micrometers to 3.3 micrometers.
15. The organic light emitting diode display of claim 1, wherein a minimum width of the shield layer is 2.5 micrometers to 3.3 micrometers.
17. An organic light emitting diode display comprising: a substrate including a first pixel and a second pixel disposed adjacent in a first direction; each of the first pixel and the second pixel comprises: a semiconductor layer disposed on the substrate and includes channel regions of a plurality of transistors; a first conductive layer disposed on the semiconductor layer and including a scan line; a second conductive layer disposed on the first conductive layer; a first data layer disposed on the second conductive layer and including a data line; and an organic light emitting diode disposed on the first data layer, wherein the plurality of transistors includes: a driving transistor which applies a current to the organic light emitting diode, a second transistor which is connected to the scan line and the data line, and transmits a data voltage transmitted through the data line to a first electrode of the driving transistor, and a third transistor including a third electrode connected to a second electrode of the driving transistor, and a fourth electrode connected to a gate electrode of the driving transistor, wherein the second conductive layer includes a shield layer, and the shield layer overlaps at least a part of the third transistor and does not overlap the second transistors of the first pixel and the second pixel.
17. An organic light emitting diode display comprising: a substrate including a first pixel and a second pixel disposed adjacent in a first direction; each of the first pixel and the second pixel comprises: 5a semiconductor layer disposed on the substrate and includes channel regions of a plurality of transistors; a first conductive layer disposed on the semiconductor layer and including a scan line; a second conductive layer disposed on the first conductive layer; 10a first data layer disposed on the second conductive layer and including a data line; and an organic light emitting diode disposed on the first data layer, wherein the plurality of transistors include: a driving transistor which applies a current to the organic light emitting diode, 15a second transistor which is connected to the scan line and the data line, and transmits a data voltage transmitted through the data line to a first electrode of the driving transistor, and a third transistor including a third electrode connected to a second electrode of the driving transistor, and a fourth electrode connected to a gate electrode of the driving 20transistor, wherein the second conductive layer includes a shield layer, and the shield layer overlaps at least a part of the third transistor and does not overlap the second transistors of the first pixel and the second pixel, and wherein the shield layer receives a driving voltage.
18. The organic light emitting diode display of claim 17, wherein the third transistor includes a first sub transistor and a second sub transistor connected in series, and the first sub transistor and the second sub transistor are connected to each other at a connection portion.
18. The organic light emitting diode display of claim 17, wherein the third transistor includes a first sub transistor and a second sub transistor connected in series, and the first sub transistor and the second sub transistor are connected to each other 30at a connection portion.
19. The organic light emitting diode display of claim 18, wherein the shield layer overlaps at least a part of the connection portion.
19. The organic light emitting diode display of claim 18, wherein the shield layer overlaps at least a part of the connection portion.
20. The organic light emitting diode display of claim 17, wherein a minimum distance between the shield layer and the first conductive layer is 1.2 micrometers to 1.5 micrometers.
20. The organic light emitting diode display of claim 17, wherein 5a minimum distance between the shield layer and the first conductive layer is 1.2 micrometers to 1.5 micrometers.


Claims 16 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 17 of U.S. Patent No. 11176883 B2 in view of Park et al. (US 20190197965 A1, hereafter Park). Claims 1, 3, and 17 of the ‘883 patent recite each and every element of the parent claims 1 and 17 of the application. However, claims 1, 3, and 17 do not recite the organic light emitting diode display “wherein the driving voltage has a constant voltage level.” However, this was well known in the art as evidenced by Park (Fig. 3B, [0081]-[0084], where the shield metal layer 80 has a constant voltage applied). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a constant voltage as taught by Park for driving a shield layer so as to improve image and response speed (Park [0084]).

Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692